    Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 1 of 6 PageID #:48




            IN THE UNITED STATES DISTRICT COURT FOR THE
           NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

SOUTHSHORE RESTORE LLC; HEARTLAND                     )
GREENS LLC; BLOUNTS & MOORE LLC;                      )
LAKESHORE GREENS LLC; THE DOOBIE                      )
ROOM LLC; BOTAVI WELLNESS LLC;                        )
DEEP EARTH LLC; THE HEALING SOURCE                    )
LLC; EMERALD COAST LLC; BIAMED                        )
LLC; NORTHLAND DISPENSARY LLC;                        )
CANNABISTRO LLC; PGW LLC; EMERALD                     )      Judge Alonso
ISLAND LLC; PRAIRIE GRASS LLC;                        )
JG IL LLC; RENU LLC; TC APPLICO                       )      Case No. 20 C 5264
LLC; THIRD COAST GREENHOUSE;                          )
KAP JG LLC; and CELESTIA LLC;                         )
                                                      )
                   Plaintiffs,                        )
                                                      )
            v.                                        )
                                                      )
ILLINOIS DEPARTMENT OF FINANCIAL                      )
AND PROFESSIONAL REGULATION;                          )
BRETT BENDER, DEPUTY DIRECTOR; and                    )
AS-YET UNKNOWN DEFENDANTS,                            )
                                                      )
                   Defendants.                        )


                            Declaration of Mike Kanovitz

      I, Mike Kanovitz, declare under penalty of perjury, that the following is true

the best of his knowledge and understanding.

      1. I am an attorney residing in the State of Illinois. I have knowledge of the

         Illinois Cannabis Program, and the Plaintiffs dispensary applications in

         this matter.

      2. Unlike some states in which there are an unlimited number of dispensary

         licenses, Illinois chose to strictly limit the number of available licenses. That




                                                                              EXHIBIT 1
Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 2 of 6 PageID #:49




     limitation has made these licenses extremely valuable. In the past year,

     according to reports, some owners of existing licenses have sold single

     dispensaries for more than $20 million.

  3. In 2019, the General Assembly passed a law, creating rights to up to 60 new

     “Early Approval” secondary site dispensary licenses. 410 ILCS 705/15-15.

     The law provides that the only people eligible to win the new Early Approval

     dispensary licenses are the set of people who already owned companies

     holding existing dispensary licenses. Based on publically available data, it

     appears that the only companies with existing dispensary licenses are

     majority-owned by white males and that none or close to none are

     majority-owned by women or by minorities.

  4. There was considerable outcry over the decision to award the next 60

     dispensary licenses to the same people who already owned the existing

     dispensaries; one of the criticisms was that this effectively shut out of the

     cannabis industry many business owners and entrepreneurs from

     disadvantaged communities most effected by the War on Drugs. My law

     partner   and   I   were   personally   involved   in   meetings   and   other

     communications where members of the community expressed extreme

     dissatisfaction about the unfairness in this process.

  5. In 2019, the Department announced a process to award 75 Adult Use

     Licenses. Companies could apply and would be graded on various measures,

     with up to 252 total points. According to press reports the Department




                                                                        EXHIBIT 1
Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 3 of 6 PageID #:50




     selected KPMG to grade the applications via a no bid contract.

  6. According to the Department’s FAQs, many of the measures on which

     applicants were to be evaluated were designated to be graded via binary

     scoring, i.e., pass/fail: the applicant either got all of the points, or did not.

     Among the measures that were designated pass/fail are the applicant’s

     experience, diversity plan, social equity and veteran status, and community

     plan. By making the scoring on these key measures check-the-box, the

     Department created a contest where applicants could not distinguish

     themselves from the pack based on their diversity or community ties. The

     implication of such a scoring system is that many, if not most, applicants

     would receive the maximum (i.e., tie) scores.

  7. Members of communities in need of economic development were encouraged

     to apply for dispensary licenses. Many did. It is my understanding that

     some spending a year or more preparing for a chance to participate. My law

     partner and I personally interacted with a number of such people, and

     assisted many. According to news accounts, numerous teams owned by

     Social Equity Applicants invested considerable sums of hard-earned money

     in the process, sometimes their entire life savings. We knew people who did

     the same.

  8. I have considerable familiarity with licensing contests for cannabis

     dispensaries in contests around the country, having personally participate

     in many. Unlike almost every graded competition for cannabis licenses, the




                                                                              EXHIBIT 1
Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 4 of 6 PageID #:51




     recent one in Illinois did not control for political influence or bias by scoring

     anonymously. The vast majority of states that conduct competitions to

     award cannabis licenses (including the original rounds in Illinois for medical

     cannabis) do so via a process that requires applicants to redact all references

     to the names and affiliations of their principals for grading purposes.

  9. This competition was not graded anonymously. The application and the

     FAQs were clear that the Exhibits that would allow KPMG to identify the

     principal officers of each applicant were to include all personal identifying

     information.

  10. According to his web bio, Bob Morgan was one of the primary architects

     who created not only the Program itself, but the original “selection process

     for licensed dispensary facilities.”

  11. At least one Tied Applicant lists as a Manager a person identified on

     LinkedIn as a risk consultant for KMPG, the contractor that decided (not

     anonymously) which very few companies would participate in the Lottery.

  12. In my estimation, each of the Plaintiffs should have qualified to be a Tied

     Applicant. Each Plaintiff was majority-owned by Social Equity Applicants,

     and each Plaintiff is qualified to operate a dispensary business. Plaintiffs

     submitted applications that should have received all of the available points.

  13. The score attributed to JG IL is obviously wrong. First, JG IL submitted

     identical applications in all of the 75 regions, but several of the scores it

     received on certain measures differed based on the region of application




                                                                            EXHIBIT 1
Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 5 of 6 PageID #:52




     when the submissions were identical. For example, JG IL received 16 out of

     16 possible points for most of its recall plans (a/k/a “Exhibit G” to the

     application) but only a 14 out of 16 on the identical recall plan in the Rock

     Island Region. In other words, identical application plans, different scores.

  14. JG IL received zero points out of a possible 5 points for being majority-

     owned by Illinois residents. JG IL is majority-owned by Illinois residents,

     and it submitted all of the required proof with its application in the form

     specified by the Department.

  15. JG IL also received zero points out of a possible 5 points for being majority

     owned by military veterans and for having Social Equity Status. These are

     also incorrect. JG IL is majority-owned by military veterans and was a

     Social Equity Applicant, and it submitted all of the required proof with its

     application in the form specified by the Department.

  16. The dispensary application states on its face:

     If the Division receives an application that is deficient in any respect, the
     Division will issue a deficiency notice via e-mail to the primary and
     alternate contacts identified on the application form. The applicant will
     have 10 calendar days from the date the deficiency notice is sent to submit
     the information requested. If the applicant does not provide all required
     information necessary to make its application complete within the allotted
     time, the application will be rejected and not considered for a license, and
     the application fee will not be returned.

  17. Plaintiffs received no deficiency notification from the Department regarding

     any problems with its floor plan. Instead, the first time Plaintiff JG IL

     learned that the Department had any problem with Exhibit J to its

     application was when it received a less than perfect score, thereby excluding




                                                                          EXHIBIT 1
Case: 1:20-cv-05264 Document #: 4-1 Filed: 09/08/20 Page 6 of 6 PageID #:53




     it from the Lottery.

  18. The Emergency Rules provide that there is no administrative review for

     applicants who did not receive a tied score. 68 Ill. Adm. Code 1291.10.

  19. The newspaper articles attached to the Memorandum in support of

     preliminary injunction are true and accurate copies, drawn from the

     internet.

  20. The emails from our law firm attached to the Memorandum in support of

     preliminary injunction are true and accurate copies.



     I declare under penalty of perjury that the foregoing is true and correct.



                                         /s/ Michael Kanovitz

                                         Dated: September 7, 2020




                                                                       EXHIBIT 1
